Citation Nr: 0414570	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-11 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as fungal infections, to include mucocutaneous 
candidiasis with associated renal insufficiency, skin 
blotches, and moles, also claimed as secondary to exposure to 
Agent Orange.  

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for irritable bowel syndrome, claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD), 
and if so, whether service connection is warranted.  

3.  Entitlement to service connection for autoimmune 
deficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision, which denied 
service connection for fungal infections, to include 
mucocutaneous candidiasis with associated renal 
insufficiency, skin blotches, and moles, also claimed as 
secondary to exposure to Agent Orange, and on appeal from a 
January 2003 RO decision, which denied service connection for 
irritable bowel syndrome, claimed as secondary to service-
connected PTSD.  In April 2003, the veteran withdrew a 
request for a personal hearing at the RO, and in August 2003 
he notified the RO that he did not desire a personal hearing 
before a Veterans Law Judge, which had been requested by his 
representative.  See 38 C.F.R. §§ 20.702, 20.704 (2003).

The Board notes that there are prior final decisions of 
record related to both issues on appeal.  First, in an August 
1973 rating decision, the RO denied service connection for a 
condition claimed as a skin rash or a fungus, but identified 
in the rating action as dermatitis.  The Board believes that 
because the notice provided to the veteran in 1973 identified 
that service connection had been denied for dermatitis, it is 
appropriate to address the present issues on the merits, 
without initially considering whether new and material 
evidence has been received to reopen the finally adjudicated 
skin claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 
1996); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Second, in a March 1983 determination, the Board denied 
service connection for a gastrointestinal disorder, which 
included consideration of nervous bowel syndrome, the issue 
being pursued by the veteran at this time.  The Board is thus 
required to consider the issue of finality prior to any 
consideration on the merits of this claim.  38 U.S.C.A. §§ 
7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Insofar as that question is favorably resolved herein, the 
veteran is not prejudiced by such an action.  See Barnett, 
supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The issue of entitlement to service connection for a skin 
disorder, claimed as fungal infections, to include 
mucocutaneous candidiasis with associated renal 
insufficiency, skin blotches, and moles, is being remanded to 
the RO via the Appeals Management Center, in Washington, DC.  
VA will notify the veteran and his representative if they are 
required to take further action.


FINDINGS OF FACT

1.  In a final decision dated in March 1983, the Board denied 
entitlement to service connection for a gastrointestinal 
disorder, to include consideration of nervous bowel syndrome.

2.  Evidence received since March 1983, was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's service-connected PTSD results in a 
worsening in the severity of currently diagnosed irritable 
bowel syndrome.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.  Aggravation of the veteran's irritable bowel syndrome is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.102, 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim for service connection for 
irritable bowel syndrome.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
also warranted for disability proximately due to or the 
result of a service-connected disorder and where aggravation 
of a nonservice-connected disorder is proximately due to or 
the result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For claims filed on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

III.  Factual Background

The veteran contends that he has irritable bowel syndrome 
that is due to his service-connected PTSD.  He also maintains 
that he was treated several times during service in Vietnam 
for the gastrointestinal disorder and that treatment for the 
disorder is still ongoing.  In a July 2003 statement on 
behalf of the veteran, the veteran's representative cited 
briefly to the MERCK MANUAL for the proposition that 
emotional factors such as anxiety disorders, panic disorder, 
major depressive disorder, and somatization disorder may 
precipitate or aggravate heightened gastrointestinal 
motility.  The representative related the cause of the 
veteran's irritable bowel syndrome to his high levels of 
anxiety, panic, and depression.

A review of the claims file shows that during service in 
December 1970 the veteran was treated for complaints of 
diarrhea and stomach cramps.  A stool sample tested negative.  
The impression included that of questionable shigellosis, 
which was treated with antibiotics.  

Post-service, private records dated in September 1975 note, 
on a review of systems, that milk gave the veteran diarrhea.  
In April 1979, he was diagnosed with milk intolerance and 
nervous bowel syndrome.  Thereafter he continued to 
experience stomach related problems.  In connection with a 
November 1981 VA Agent Orange examination, the veteran 
reported that he was treated during service in December 1970 
for diarrhea, vomiting, and abdominal pain.  He also reported 
the onset of a nervous disorder in 1975 with symptoms 
including diarrhea and abdominal pain.  On a VA psychiatric 
examination in November 1981, the veteran reported similar 
complaints and was diagnosed with delayed stress disorder.   

In a January 1982 decision, the RO granted service connection 
and a 10 percent rating for delayed stress disorder, 
effective in September 1981.  Effective since July 1983, the 
veteran's PTSD has been evaluated as 100 percent disabling.  

In an April 1983 letter, Robley Morrison, Ph.D., stated that 
he treated the veteran for anxiety, depression, and the 
psychological aspects of stomach and bowel problems.  The 
veteran was diagnosed with PTSD, gastrointestinal disorder, 
and major depression.  Douglas Gowler, M.D., also followed up 
the veteran in April 1983, when it was reported that he 
recently had experienced a major exacerbation of his 
gastrointestinal symptoms during intense panic anxiety.  He 
was hospitalized at The Aroostook Medical Center in July 1983 
for delayed stress syndrome and nervous bowel syndrome.  He 
was subsequently hospitalized at the VA in July 1983 and a 
psychiatric evaluation report at that time refers to his 
psychophysiological gastrointestinal disorder.  The report 
also noted that during stressful situations the veteran had 
cramps and diarrhea, which reportedly had began in Vietnam in 
1970.  A private psychiatric evaluation report dated in 
January 1984 notes that the continuing conflict between the 
veteran's "inner and outer states" caused "more or less 
constant turmoil" and gastrointestinal symptoms.  On a 
February 1984 VA psychiatric examination, the veteran 
reported among other things experiencing diarrhea nearly 
every day, which he claimed had begun in Vietnam.  He was 
diagnosed with PTSD and somatization.  In a September 1984 
letter, Dr. Morrison indicated that following discharge from 
service, the veteran went nearly 11 years before seeking 
treatment for physical and mental symptoms.  The doctor also 
stated that the veteran was subject to severe panic attacks, 
depressive episodes, and intermittent to constant bowel 
problems.  In a September 1984 record pertaining to discharge 
instructions given to the veteran, Dr. Pathah noted that the 
veteran's health problems included intermittent diarrhea 
associated with stress.  

Thereafter the veteran continued to be seen for a 
gastrointestinal disorder.  When hospitalized at the Cary 
Medical Center in September 1985, it was reported that he had 
a history of irritable bowel syndrome with exacerbations 
occurring with increased anxiety, which had been present 
since Vietnam.  The veteran's treating psychiatrist, Douglas 
Gowler, M.D., stated in a letter dated in February 1987 that 
the veteran's diagnoses remained PTSD, major depression, 
psychophysiological gastrointestinal disorder, and 
agoraphobia with panic attacks.  On a February 1987 VA 
psychiatric examination, the diagnoses included PTSD (Axis I) 
and gastrointestinal disorder on a psychophysiological basis 
with diarrhea and irritable colon (Axis III).  VA psychiatric 
examinations reports dated in June 1988 and March 1989 note 
similar diagnoses.  In a March 1989 statement, Dr. Gowler 
indicates that the veteran's condition remained static and 
unchanged.  The discharge diagnoses given on Cary Medical 
Center reports dated in December 1992 and June 1994 include 
PTSD and irritable bowel syndrome of unknown etiology.  On a 
July 1995 examination report prepared by Dr. R. Meleth, the 
veteran reportedly had diarrhea especially when stressed.  
Dr. Meleth diagnosed irritable bowel syndrome in November 
1996, and the doctor noted in April 1997 that the frequency 
of the veteran's diarrhea varied and was more frequent when 
he was stressed.  In March 1998, Dr. Meleth diagnosed chronic 
diarrhea and referred the veteran for an endoscopy to clarify 
the etiology of the diarrhea.  In July 1998 a private 
colonoscopy was performed, which was negative but showed 
possible irritable bowel syndrome.  In August 1999, Dr. 
Meleth noted the veteran's report of having had chronic 
diarrhea since 1983 and also stated that milk products caused 
diarrhea.  

VA records show that in June 2000 the veteran continued to 
suffer from diarrhea, which was reportedly related to 
irritable bowel syndrome.  A repeat colonoscopy was performed 
in December 2000, which was largely negative except for 
external hemorrhoids.  On a February 2002 record, the veteran 
felt his abdominal "irritable bowel" was about the same.  

VA gastrointestinal examinations were conducted in July 2002 
and January 2003.  In July 2002, the veteran's history of 
ongoing gastrointestinal problems was noted, to include 
abdominal cramps and frequent loose bowel movements.  It was 
also reported that he experienced numerous bowel movements a 
day if he ate anything away from home.  He took medication 
for these symptoms.  The examiner diagnosed irritable bowel 
syndrome, noting that negative colonoscopic findings in 1998 
and 2000 would "encourage" such diagnosis.  The examiner 
added that there was no direct association between the 
veteran's current irritable bowel syndrome and the diarrhea 
that he experienced in the service but that it was "very 
well known" that psychological stress, including PTSD, could 
be an etiologic factor in the problem.  The veteran then 
underwent another examination in January 2003 to clarify the 
nature, if any, of the relationship between his PTSD and 
irritable bowel syndrome.  The examiner thoroughly reviewed 
the claims file and examined the veteran.  The diagnosis was 
that of irritable bowel syndrome.  In citing to the American 
Gastrological Association, the examiner stated that 
psychological stress exacerbated gastrointestinal symptoms in 
everyone but to a greater degree in individuals with 
irritable bowel syndrome, and that psychological distress had 
no diagnostic value for irritable bowel syndrome but that its 
identification may help in planning psychopharmacological 
treatment.  With respect to the veteran, the examiner 
concluded that the irritable bowel syndrome was not due to 
his PTSD but that his PTSD exacerbated his irritable bowel 
syndrome.  

IV.  Analysis

The Board first notes that the basis for the final March 1983 
denial of service connection for gastrointestinal disability, 
to include nervous bowel syndrome, was that in-service 
gastrointestinal complaints were acute and transitory, 
without evidence of chronic disability at discharge, and, 
that the available post-service medical evidence showed no 
significant gastrointestinal pathology and were not shown to 
be related to the in-service symptoms.  Since that final 
decision, the veteran has argued, and has submitted new 
evidence and information, suggesting that current 
gastrointestinal complaints, diagnosed as irritable bowel 
syndrome, were caused by, or are worsened in severity due to, 
service-connected PTSD.  Such evidence and argument is both 
new, not having previously been considered, and, material to 
an unestablished facet of the veteran's claim.  Specifically, 
the additional evidence speaks directly to the existence of a 
current disability and of a nexus between such and another 
service-connected disability.  As such, it raises a 
reasonable possibility of substantiating the claim and must 
be considered.  Therefore, the claim is reopened.

In determining entitlement to service connection for 
irritable bowel syndrome, the Board has considered the 
veteran's contentions as well as his medical history.  The 
Board takes note of the severity of the veteran's service-
connected PTSD, and finds that it is of particularly 
significance that with the evaluation of his PTSD as 
100 percent disabling in 1983 he was concurrently 
experiencing an exacerbation of gastrointestinal symptoms.  
Numerous medical records indicate that during periods of 
increased stress or anxiety, usually associated with PTSD, 
the veteran experienced diarrhea or other bowel problem that, 
at times, was classified as a psychophysiological 
gastrointestinal disorder.  The medical records also refer to 
the veteran having an intolerance to milk and that milk 
caused diarrhea.  In any case, the Board has considered the 
nature and onset of objective manifestations claimed by the 
veteran and noted by private and VA physicians who have 
provided opinions in this record.  Based on such, the Board 
finds that there is convincing evidence to show that the 
veteran's service-connected PTSD has aggravated, that is has 
worsened the overall severity of, his currently diagnosed 
irritable bowel syndrome.  

First, although the veteran is not competent to identify a 
diagnosis or to provide an opinion as to etiology, he is 
competent to relate symptoms objectively manifested by him 
during and subsequent to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no evidence showing that 
his report of gastrointestinal symptoms during and following 
service is inconsistent with his medical history or otherwise 
lacks credibility.  Moreover, the opinion of a VA physician 
was sought specifically to determine the etiology of the 
veteran's irritable bowel syndrome.  The resulting opinion in 
January 2003 is clearly favorable to the veteran's secondary 
service connection claim.  Such opinion was offered by a 
competent medical professional based on a credible symptom 
history reported by the veteran and based on review of the 
file.  The January 2003 opinion in particular relates the 
veteran's currently present irritable bowel syndrome to his 
service-connected PTSD.  The conclusion drawn is consistent 
with consideration of the severity of the PTSD and the 
concurrent worsening of the veteran's gastrointestinal 
symptoms, as reflected by the historical record and credible 
reports of the veteran.  Finally, the etiologic conclusion 
that irritable bowel syndrome is exacerbated by PTSD is not 
refuted by other competent medical opinions of record.  

The Board also takes note of the veteran's representative's 
statement in July 2003, wherein the MERCK MANUAL was cited 
for the proposition that emotional factors such as anxiety 
disorders, panic disorder, major depressive disorder, and 
somatization disorder may precipitate or aggravate heightened 
gastrointestinal motility.  In that regard, it is noted that 
medical treatise evidence is informative as to accepted 
medical theories and conclusions and may be considered in 
support of the veteran's claim.  Sacks v. West, 11 Vet. App. 
314 (1998); cf. Wallin v. West, 11 Vet. App. 509 (1998).  

In cases where aggravation of a disability is at issue, the 
Board recognizes that mere temporary or intermittent flare-
ups of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See, e.g., Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  As noted by the January 2003 VA 
examiner, psychological stress exacerbates the 
gastrointestinal symptoms in everyone and that psychological 
distress had no diagnostic value for irritable bowel 
syndrome.  In any event, a longitudinal review of the medical 
evidence tends to support the position that the veteran's 
underlying gastrointestinal condition increased in severity 
in association with the initial recognition and evaluation of 
his delayed stress disorder, soon thereafter characterized as 
PTSD.  

Resolving any doubt in the veteran's favor, the Board 
concludes that the evidence demonstrates that aggravation of 
the veteran's irritable bowel syndrome was proximately due to 
or the result of service-connected disability.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for aggravation of irritable bowel 
syndrome is granted as secondary to service-connected PTSD.  


REMAND

With regard to the remaining issue on appeal of service 
connection for fungal infections, to include mucocutaneous 
candidiasis with associated renal insufficiency, skin 
blotches, and moles, also claimed as secondary to exposure to 
Agent Orange, remand is warranted to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
etiology of the disability at issue.  

The veteran contends that, regardless whether or not his skin 
condition is considered to be related to Agent Orange 
exposure in service, he was treated in service for repeated 
fungal infections while serving in Vietnam and that treatment 
for such has been ongoing since discharge from service.  In a 
statement received in May 2003, he also suggests that his 
claimed disability may be associated with another service-
connected disability such as PTSD.  

In a May 1973 report, Dr. White indicated that the veteran 
had a blistered infected rash, questionably fungal, on his 
feet and hands.  In a July 1973 consultation report, a VA 
dermatologist noted dermatitis of the feet and what appeared 
to be tinea versicolor about the supraclavicular areas.  In 
connection with a November 1981 VA Agent Orange examination, 
the veteran reported that he experienced various skin lesions 
and/or fungal infections during service in February 1971 and 
was treated by field medics in Vietnam.  A February 1984 VA 
outpatient record refers to a yeast infection in his mouth.  

Private records indicate that in January and February 1984, 
the veteran was seen for possible monilial infection of the 
throat, and the veteran was referred for immunological 
evaluation.  In March 1984 a physician indicated that all 
skin tests done for the principal inhalants were negative.  
He diagnosed the veteran with recurrent candida infections 
(oral candidiasis) and noted that the possibility of an 
immune deficiency disease must be ruled out.  The doctor also 
noted that the veteran had had nine infections since 1980 and 
that the veteran reported skin infections while in Vietnam.  
After further testing, it was determined that there was no 
evidence of an acquired immunodeficiency.  The physician 
suggested, however, that the veteran's psychological 
condition may also have an effect on his oral candidiasis by 
decreasing his defense mechanism.  

Subsequent private and VA medical records indicate that the 
veteran has experienced recurrences or exacerbations of his 
chronic mucocutaneous candidiasis, which required various 
medications.  In a May 1988 Social Security Administration 
report a physician noted that the veteran's candidiasis 
flared up with any recurrent stresses in his life.  Records 
from 1995 to 2000 note ongoing treatment for conditions noted 
as oral/pharyngeal thrush, mucosal candidiasis, and oral 
moniliasis.  

Private and VA medical records also note skin complaints 
other than oral candidiasis.  In February 1985, a papular 
skin lesion of the left leg was excised, which was negative 
for fungal infection.  In December 1990, a benign tumor of 
the right forearm was excised.  In March 1994, the veteran 
was treated for multiple urticarial patches on his arms, 
chest, back, and buttock.  In February 1996, a cyst was 
removed from the left upper eyelid.  In July 2000 at the Cary 
Medical Center, the veteran was diagnosed with a "classic 
fungal type infection" involving the groin, underarms, and 
popliteal space.  On a July 2000 VA outpatient record, the 
veteran reported that he had been bothered with fungal 
infections ever since Vietnam.  VA outpatient records dated 
in November 2000 indicate that the veteran was prone to 
fungal infections and that he reported that a left leg lesion 
was worse since being on antibiotics for another condition.  
In February 2002 the veteran requested documentation of moles 
and lumps on his skin.  

The medical evidence of record lacks clarity with respect to 
the varying skin diagnoses and the cause or etiology of such.  
Thus, in light of the foregoing, the RO should arrange for 
the veteran to undergo a VA examination to determine the 
nature and etiology of all existing skin disorders, to 
include fungal infections, skin blotches, and moles.  Prior 
to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, the RO 
should also obtain any updated VA outpatient records.  

In a decision dated in August 2002, the RO denied service 
connection for autoimmune deficiency.  The veteran timely 
expressed disagreement with that determination in the 
statement attached to VA Form 9, received May 1, 2003.  The 
RO has not yet issued a statement of the case in response to 
the veteran's notice of disagreement.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for skin complaints, to include 
fungal infections, skin blotches, and 
moles.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file, to 
include updated VA outpatient treatment 
records. 

2.  The RO should arrange for the veteran 
to undergo a VA dermatologic examination 
in order to determine the nature and 
etiology of all existing skin disorders, 
to include fungal infections, skin 
blotches, and moles.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report.  In particular, the 
examiner is requested to do the 
following:
(a) elicit from the veteran a 
history of all skin complaints and 
treatment; 
(b) furnish a diagnosis of any 
currently present skin disability, to 
include fungal infections; and 
(c) render an opinion as to the 
likely date of onset and etiology of each 
diagnosed skin disability; in so doing, 
the examiner should consider whether any 
identified skin disability is more likely 
than not or less likely than not related 
to the veteran's period of active service 
from April 1970 to December 1971, or 
whether such was caused by or worsened in 
severity due to any service-connected 
disability (PTSD or otitis externa) or 
treatment, to include medications, 
therefor.  A complete rationale for all 
opinions expressed should be provided.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
fungal infections, to include mucotaneous 
candidiasis with associated renal 
insufficiency, skin blotches, and moles, 
also claimed as secondary to exposure to 
Agent Orange, based on a review of the 
entire evidentiary record.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

5.  The RO must also issue a statement of 
the case, containing all applicable laws 
and regulations, on the issue of 
entitlement to service connection for 
autoimmune deficiency.  The veteran 
should be advised of the time period in 
which to perfect his appeal.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



